Gunter, Justice.
This appeal is from a conviction for armed robbery and a sentence of thirteen years. The appellant and two others allegedly robbed Odom’s Grocery at gunpoint; all three were taken into custody within seven hours of the robbery; the appellant was identified by the robbery victim; a search of appellant’s mother’s car, with her consent, revealed the weapon used in the robbery and a palm print of one of the victims who had put gas in the car at the scene of the robbery; appellant made a confession which was used against him at the trial; and appellant neither testified nor submitted any evidence in his behalf at the trial.
Appellant contends that he was denied a commitment hearing. A commitment hearing was held on April 30, 1975, but it was terminated and the appellant bound over for action by the Grand Jury before appellant’s counsel could develop discovery to his satisfaction. Appellant then filed a habeas corpus action, and on May 6, 1975, a hearing was conducted by the trial judge at which time appellant’s counsel was permitted full discovery. After the habeas hearing, the trial judge remanded the appellant to custody, and he was thereafter indicted. Appellant’s first contention has no merit.
His next contention relates to the involuntariness of his confession which was used against him at the trial. Having reviewed the habeas transcript and the trial transcript, this contention has no merit.
The third enumerated error contends that the evidence obtained in the warrantless search of his mother’s automobile should have been suppressed. *687Appellant’s mother consented to the search of the automobile, and appellant, furthermore, had no standing to object to such a search. Dutton v. State, 228 Ga. 850 (188 SE2d 794) (1972).
Submitted March 8, 1976
Decided April 20, 1976.
Donald L. Lamberth, George L. Williams, Jr., for appellant.
Claude N. Morris, District Attorney, Arthur K. Bolton, Attorney General, Kirby G. Atkinson, Staff Assistant Attorney General, for appellee.
The other two enumerated errors, relating to the identification of the appellant by one of the victims and the excessiveness of the sentence imposed, are without merit.

Judgment affirmed.


All the Justices concur.